MEMORANDUM **
Jorge Luis Cuevas-Contreras and Myrna Patricia Jimenez Gutierrez, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252 and we review for abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ untimely motion to reopen. As the BIA noted, even applying equitable tolling the motion was filed nine months out of time. See Fajardo v. INS, 300 F.3d 1018 (9th Cir.2002) (statute of limitation for motion to reopen may be equitable tolled until the alien becomes aware of the previous counsel’s error).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.